DETAILED ACTION
This is a non-final Office action addressing applicant’s response 30 March 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are cancelled.
Claims 22-28 are pending and examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 February 2021, has been entered.

Drawings
Applicant’s drawings dated 30 March 2021 are not entered with the exception of Figs. 23 and 38.

The drawings are not entered they introduce new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall 

The drawings are objected to because the drawings are labeled as “replacement sheets” but they begin with Fig. 23, so it is unclear as to what all is to be included in the figures.  Further, the reference characters are letters (e.g., “A”, “B”, etc.) as opposed to alphanumeric characters (i.e., “1”, “10”, etc.)  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 

Specification
Substitute Specification Not Entered:
The substitute specification filed 23 July 2018, has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because the submission is missing at least one of three requirements for a proper substitute specification: 
1) a marked up copy of the entire specification showing all changes by underlining any added text, 
2) a clean version (without markings) of the entire specification, and 
3) a statement that the substitute specification contains no new matter.

	In the instant application, a clean copy of the specification is not provided as required.  As a result, the previously submitted specification is under consideration.

Content of the Specification:
Applicant is respectfully reminded of the proper content of the Specification.

Content of Specification 
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/applying-online/legal-framework-efs-web-06april11) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification 
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.

(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure 
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

New Matter:
The amendment filed 03 June 2020, is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the specification contains numerous instances of new matter.  For example, any reference to the newly submitted .
Applicant is required to cancel the new matter in the reply to this Office Action.

Substitute Specification Required:
A substitute specification with the claims is required pursuant to 37 CFR 1.125(a) because the disclosure now contains new matter as noted above.  Further, the organization of the specification and what has actually been presented is unclear.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version 

Claim Rejections - 35 USC § 112
35 USC 112(a):
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
The claims are replete with issues that were not in the originally filed disclosure dated 31 May 2018.  Below is a reproduction of applicant’s claims with the language not provided in the disclosure in bold italics.  As a result, the language in bold italics is considered new matter.

Claim 22: A Universal Polyfunctional Structural Connector system or UP-connector system, where a UP-connector has predetermined or preset perforations distributed along its four sides and with predetermined or preset distances originating from the points of intersection with other equal UP-connectors, the perforations are positioned at distance (D1) from side (A) or distance (D2) from side (B), measured from the intersection points of any two UP-connector in a structure in a way that the positions of the holes or perforations of side (A) in one UP-connector, can only match with the positions of the holes or perforations on side (B) of the intersecting UP-connector at the moment of the structure assembly, generating polarity, consequently, making it allows for naturally assembling unlimited sizes structures.  
two identical sides (A) opposite to each other, and two identical sides (B), adjacent to sides (A) with the same distribution of holes, but in opposite direction.  
Claim 24: The UP-Connector according to claim 22, is characterized by the fact that UP-Connector has at one end of side (A) a distance (D1), and at the other end a distance (D2), for positioning holes or perforations; while side (B), has the same distance but reversed with respect to the adjacent side, generating natural polarity.  
Claim 25: The UP-Connector according to claim 22, is characterized by where two equal distances will not be found at the same intersection points of any two UP-connectors in the structure assembly.  
Claim 26: The UP-Connector according to claim 22, is characterized by the fact that holes or perforations are designed to allow bolts that join the connectors in a structure within the system.  
Claim 27: The UP-Connector according to claim 22, is characterized by the fact that the distribution of the predetermined distances of holes in the UP-Connector allows to create a system that enables the continuous assembly tridimensional structures in multiple modular forms without limits of size structures.  
Claim 28: UP-Connector according to claim 22, is characterized for being the replaced piece inside the system US10,221,568 meaning that the resulting structures are built using this UP-Connector repeatedly.

35 USC 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present 

The examiner notes numerous issues under this heading.  For general claim construction, the examiner suggests applicant reference the prior art cited along with the Manual of Patent Examining Procedure (MPEP) 608.01(i)-608.01(n) for proper claim construction.  Some of the more noticeable issues include each claim must be in one sentence only.  Further, when presenting a limitation (e.g., widget) it must initially be preceded by “a” or “an” (e.g., a widget).  Each time the same limitation is subsequently referenced, either in the same claim or dependent claim, it must be preceded by "the" or "said" (e.g., the widget or said widget).  Further, claim limitations should be referenced the same throughout the claim language (e.g., a limitation directed to a “pipe” should be referenced as “pipe" throughout the claim for consistency and not be changed or have added language such as “hollow pipe” or “tubular pipe”.)  

	Below is a reproduction of applicant’s claims 22-28 with applicant’s remarks in bold italics.  The examiner will not repeat each instance of repetitive issues for brevity.  Based on 

Claim 22: A Universal Polyfunctional Structural Connector system or UP-connector system, where a UP-connector has predetermined or preset perforations (indefinite as to the meted and bounds of “predetermined” and “preset” as these are open ended terms)  distributed along its (indefinite as to what “its” references; pronouns should not be used in place of the actual language of the limitation, e.g., “the UP-connector”) four sides (lacks antecedent basis, e.g., “the UP-connector having four sides, wherein the four sides…”) and with predetermined or preset (indefinite for reasons previously provided) distances originating from the points (lacks antecedent basis) of intersection with other equal UP- connectors (indefinite as to the metes and bounds of what constitutes “other” as this is an open ended limitation), the perforations are positioned at distance (D1) from side (A) or distance (D2) from side (B) (indefinite as to the metes and bounds of what constitutes the distances, “side” as present is indefinite as to whether these reference any of the “four sides” previously presented or are different sides), measured from the intersection points of any two UP-connector (lacks antecedent basis and indefinite as to whether these are the same or different UP-connector previously referenced) in a structure in a way that the positions of the holes or perforations (indefinite as “the holes” lacks antecedent basis has not been previously provided and whether these are the same as “perforations” previously presented) of side (A) (lacks antecedent basis) in one UP-connector (lacks antecedent basis), can only match with the positions of the holes or perforations on side (B) of the intersecting UP-connector at the moment of the structure assembly (replete with issues previously addressed), generating polarity (indefinite as to the metes and bounds of what constitutes “polarity” based on the language provided), consequently, making it (“it” is indefinite for reasons previously provided)  allows for naturally assembling unlimited sizes structures (replete with grammatical issues; “naturally” is indefinite as to the metes and bounds of what constitutes “naturally” with respect to “assembling”; “unlimited” is indefinite as this appears to be an unobtainable limitation under the laws governing physics).  
Claim 23: The UP-Connector, according to claim 22, is characterized, by the fact that the UP-Connector has two identical sides (A) opposite to each other, and two identical sides (B), adjacent to sides (A) with the same distribution of holes, but in opposite direction (“opposite direction” is indefinite as to the metes and bounds of what constitutes “opposite” as no reference point is provided to determine direction).  The claim is replete with issues previously addressed, which will not be repeated here for brevity.  
Claim 24: The UP-Connector according to claim 22, is characterized by the fact that UP- Connector has at one end of side (A) a distance (D1), and at the other end a distance (D2), for positioning holes or perforations; while side (B), has the same distance but reversed with respect to the adjacent side, generating natural polarity.  The claim is replete with issues previously addressed, which will not be repeated here for brevity.    
Claim 25: The UP-Connector according to claim 22, is characterized by where two equal distances will not be found at the same intersection points of any two UP-connectors in the structure assembly.  The claim is replete with issues previously addressed, which will not be repeated here for brevity.  Further, the metes and bounds of this limitation are unclear based on the vagueness of the language of the claim.  The claim does not clearly set forth the metes and bounds of the invention.    
Claim 26: The UP-Connector according to claim 22, is characterized by the fact that holes or perforations are designed to allow bolts that join the connectors in a structure within the system.  The claim is replete with issues previously addressed, which will not be repeated here for brevity.  Further, the metes and bounds of this limitation are unclear based on the vagueness of the language of the claim.  The claim does not clearly set forth the metes and bounds of the invention.    
Claim 27: The UP-Connector according to claim 22, is characterized by the fact that the distribution of the predetermined distances of holes in the UP- Connector allows to create a system that enables the continuous assembly tridimensional structures in multiple modular forms without limits of size structures.  The claim is replete with issues previously addressed, which will not be repeated here for brevity.  Further, the metes and bounds of this limitation are unclear based on the vagueness of the language of the claim.  The claim does not clearly set forth the metes and bounds of the invention.      
Claim 28: UP-Connector according to claim 22, is characterized for being the replaced piece inside the system US10,221,568 meaning that the resulting structures are built using this UP-Connector repeatedly.  The claim is replete with issues previously addressed, which will not be repeated here for brevity.  Further, the metes and bounds of this limitation are unclear based on the vagueness of the language of the claim.  The claim does not clearly set forth the metes and bounds of the invention.  Further, a claim must stand alone and may not reference prior art within the language of the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tremblay (U.S. Patent 8,695,310).  The claims are interpreted as best understood.

	Claim 22: Tremblay discloses A Universal Polyfunctional Structural Connector system or UP-connector system, where a UP-connector (Fig. 2c) has predetermined or preset perforations 

Claim 23: Tremblay discloses the UP-Connector, according to claim 22, is characterized, by the fact that the UP-Connector has two identical sides (A) opposite to each other, and two identical sides (B), adjacent to sides (A) with the same distribution of holes, but in opposite direction (as shown generally and as disclosed, the member in Tremblay has full capability of being configured with the identical sides, and as 

Claim 24: Tremblay discloses the UP-Connector according to claim 22, is characterized by the fact that UP- Connector has at one end of side (A) a distance (D1), and at the other end a distance (D2), for positioning holes or perforations (this language is functional and the prior art has full capability of positioning the holes as claimed); while side (B), has the same distance but reversed with respect to the adjacent side, generating natural polarity (as shown generally and as disclosed, the prior art shoes the adjacent sides are reversed as best understood at adjacent sides; see the respective sides where the members are reversed at adjacent sides).  

Claim 25: Tremblay discloses the UP-Connector according to claim 22, is characterized by where two equal distances will not be found at the same intersection points of any two UP-connectors in the structure assembly.  (the examiner takes the position that this feature will be met based on the specific configuration of the system with respect to how the members connect)

is a statement of intended use of the claimed invention and must result in a structural difference between the prior art of record and the claimed invention.  If the prior art is capable of performing the limitation, then it meets the claim.  The holes or perforations are fully capable of meeting the claimed limitation)

Claim 27: Tremblay discloses the UP-Connector according to claim 22, is characterized by the fact that the distribution of the predetermined distances of holes in the UP-Connector allows to create a system that enables the continuous assembly tridimensional structures in multiple modular forms without limits of size structures. (the language of this claim is a statement of intended use of the claimed invention and must result in a structural difference between the prior art of record and the claimed invention.  If the prior art is capable of performing the limitation, then it meets the claim.  As claimed, the prior art has full capability of meeting the claimed function.) 



Response to Arguments
The following addresses applicant’s remarks arguments dated 30 March 2021.

New Matter Rejection:
	Applicant’s arguments (response: pages 14 and following) are noted but are respectfully not persuasive.  The laws and rules governing the entry of new matter are clear: no amendment may introduce new matter into the disclosure of an application, citing 37 CFR 1.121(f).  Contrary to applicant’s argument with respect to the drawings, these are not supported in the originally filed figures.  Originally provided Figures 1 and 4 are directed to a single member and Figures 2 and 3 are two 
	Applicant’s reference to U.S. Patent 10,221,568 (response: pages 16 and 17) is also not persuasive.  Applicant respectfully should note that each application stands on its own, and that patent may not be directly referenced in the claims.
Applicant’s argument with respect to the definition “universal” is also not persuasive.  While not disagreeing with a definition provided, applicant should respectfully note that claims are interpreted using the broadest reasonable interpretation in light of the specification.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant has provided no limitations in the claims to denote what makes this a universal element, or with what the 
Regarding “armed structure” (response: page 17), applicant’s deletion of this term renders any argument moot.
Regarding the limitation “hole” and “perforation” (page 17), applicant’s arguments are not persuasive.  A hole is not necessarily the result of perforating something, as applicant alludes.  Holes may be made in other forms, such as by molding or protruding.  
Regarding applicant’s drawings (pages 17 and following), the examiner explained above why the drawings constitute new matter, and the arguments will not be repeated here for brevity.  The scale of the drawing to fit on paper is not at issue, it is that the new drawings contain features that were not provided in the original disclosure.  This is considered new matter and is not permitted.  Further, language cited in the PCT is not proper as it is not the specification under consideration, but rather applicant’s original disclosure.  While noting similar language in applicant’s specification, the examiner takes the position that such language is considered boilerplate and does not mean applicant can claim those features which were not in his possession at the time of filing.  Applicant has two figures assembled in Figs. 2 and 3 of the originally filed drawings: both appearing to be substantially planar structures.  Using 
Regarding the language “polarity” (page 19), applicant’s arguments are not persuasive.  Upon text search of “polar” and its equivalents in the originally filed specification and claims, no reference to this word was located.  As a result, any language directed to this word is considered new matter.  While not necessarily disagreeing with the definition provided by applicant, this language cannot now be introduced for the same reasons as provided above with other features not originally disclosed.

Claim rejections – 35 USC 102 and 103:
Applicant’s arguments with respect to the claims (pages 20 and following) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant’s amendments 

Remaining arguments
Applicant’s remaining arguments restate what has been previously addressed, and the examiner will not repeat the position here for brevity.  As an aside, applicant provides hyperlinks to numerous sites (pages 25 and following).  If applicant wishes the examiner to consider any reference, the reference must be provided in conformity with MPEP 609.  As currently provided, the examiner will not consider these references.  The examiner maintains the rejections as proper.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055.  The examiner can normally be reached on M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649